Citation Nr: 9925564	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  What evaluation is warranted for the period from November 
16, 1994, for internal derangement of the left knee with 
degenerative changes, currently evaluated as 20 percent 
disabling.

3.  What evaluation is warranted for the period from November 
16, 1994, for tinnitus, currently evaluated as 10 percent 
disabling.

4.  What evaluation is warranted for the period from November 
16, 1994, for degenerative changes of the right 
acromioclavicular (AC) joint, currently evaluated as 10 
percent disabling.

5.  What evaluation is warranted for the period from November 
16, 1994, for residual of fracture of the right mandible, 
currently evaluated as noncompensable.

6.  What evaluation is warranted for the period from November 
24, 1996, for bilateral hearing loss, currently evaluated as 
noncompensable.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
narcolepsy is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's internal derangement of the left knee is 
manifested by objective evidence of swelling, with slight 
medial instability and is no more than moderately disabling.

3.  The veteran's left knee arthritis is not productive of a 
limitation of flexion to 60 degrees, or a limitation of 
extension to 5 degrees, but it is productive of pain.

4.  Disability associated with the veteran's tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization.

5.  The veteran's right AC joint disability is manifested by 
x-ray evidence of arthritis in the joint; an ability to 
abduct above the level of the shoulder plane exists, and 
flexion, extension, and internal and external rotation are, 
in each instance, unrestricted, with no loss of strength or 
evidence of atrophy.

6.  The veteran's residual of a fracture of the right 
mandible is currently manifested by motion of 
temporomandibular articulation to 50 millimeters (mm) with no 
reported pain but with popping of the left temporomandibular 
joint (TMJ) and a slighter tenderness of the right TMJ.

7.  The veteran is currently shown to manifest level I 
hearing in both ears.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
narcolepsy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating in excess of 20 percent for 
internal derangement of the left knee, from November 16, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(1998).

3.  A separate 10 percent rating for left knee degenerative 
arthritis from November 16, 1994, is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 (1998); 
Diagnostic Code 6260, 64 Fed. Reg. 25210 (1999).

5.  The criteria for a rating in excess of 10 percent rating 
for degenerative changes of the right AC joint, from November 
16, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 
(1998).

6.  The criteria for a compensable rating for residuals of a 
fracture of the right mandible have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.31, 4.150, 
Diagnostic Code 9905 (1998).

7.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.383, 3.385, 4.7, 4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998); Diagnostic Code 6100, 64 Fed. Reg. 25208-09 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Narcolepsy

The veteran's service medical records (SMRs) indicate that he 
was provisionally diagnosed with narcolepsy in May 1951.  He 
was noted to have a four month history of a tendency to fall 
asleep easily.  He had a similar transient difficulty in 
1948.  Upon further inpatient medical evaluation, the veteran 
was discharged with no diagnosis.  However, it was noted that 
he had not exhibited any symptoms of narcolepsy during the 
evaluation.  The remainder of the veteran's SMRs do not 
reflect any further problems or evaluations related to 
narcolepsy.  

In September 1995, the veteran sought to establish service 
connection for narcolepsy.  He stated that he still suffered 
from the symptoms first noted in service.  The veteran was 
afforded a VA examination in October 1995.  No symptomatology 
was observed during the examination.  

The veteran was afforded a more extensive VA contract 
examination in April 1996.  The examiner's assessment was 
that the veteran did not have the clinical triad of 
narcolepsy, cataplexy and the sleep disturbances of 
hypnagogic hallucinations and sleep paralysis.  The examiner 
felt that the veteran's symptoms were suspicious for 
narcolepsy and recommended a sleep study and multiple sleep 
latency testing.

The veteran underwent sleep studies from Somnos Laboratories 
in August 1996.  An interpretation from a Somnos physician 
was that the veteran had a mild sleep apnea that was position 
related.  There was no diagnosis of narcolepsy.  A subsequent 
assessment by Jan C. Weber, M. D., noted that the test 
results had been reviewed.  Dr. Weber stated, in summary, 
that the sleep report did not support a diagnosis of 
narcolepsy.  The veteran's excessive daytime sleepiness was 
probably related to his mild sleep apnea.  The multiple sleep 
latency test did support the diagnosis of excessive daytime 
sleepiness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §  3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's SMRs indicate an equivocal diagnosis of 
narcolepsy in 1951.  The remainder of the veteran's SMRs, up 
to his retirement for years of service in 1967, do not 
contain any further reference to narcolepsy.  Of greater 
import, reports pertaining to several recent VA examinations 
reflect that he does not have narcolepsy currently.  Given 
the latter consideration, then, a plausible claim for service 
connection for narcolepsy is not presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Therefore, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).  

Although the Board has disposed of the claim of entitlement 
to service connection for narcolepsy on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above to 
be sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


II.  Higher Ratings

The veteran's claims for higher evaluations for internal 
derangement of the left knee, tinnitus, degenerative changes 
of the right AC joint, residuals of fracture of the right 
mandible, and, bilateral hearing loss are original claims 
that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  Furthermore, as held in AB v. Brown, 6 
Vet.App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
?."  The distinction between an original rating and a claim 
for an increased rating may be important, however, in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that he is entitled to a 
higher disability rating for at least part of the original 
rating period following the grant of service connection for 
his respective disabilities, the rule from Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Internal Derangement of the Left Knee with Degenerative 
Changes

The veteran's SMRs reflect that he underwent a meniscectomy 
of the left knee in 1948.  He was later diagnosed with 
traumatic arthritis in 1953.  He re-injured his knee in 
September 1954.  The remainder of the SMRs are negative for 
any further problems with the left knee.

The veteran was afforded a VA examination in January 1995.  
He related that he had good resolution of his left knee 
problem after surgery in service.  However, he continued to 
have problems with pain, weakness and instability of his left 
knee.  The examiner noted that the veteran was able to walk 
into the examination room without significant difficulty or 
abnormality of gait.  The examiner reported swelling of the 
knee joint.  There was a range of motion of 0 to 130 degrees.  
There was no crepitance with either active or passive range 
of motion.  There was medial instability upon stressing of 
the knee.  The examiner's diagnoses were long-standing 
history of internal derangement of the left knee and 
degenerative arthritis of the left knee.  

The veteran was granted service connection for internal 
derangement of the left knee with degenerative changes in 
February 1995.  He was assigned a 20 percent rating, 
effective November 16, 1994, the date his claim for service 
connection was received by the RO.

The veteran was afforded a VA examination in September 1997.  
He reported frequent pain and swelling in his left knee.  He 
described his pain as 5 out of 10.  The examiner noted that 
there was some swelling present.  There was no tenderness and 
the knee was not inflamed.  There was no deformity.  There 
was no subluxation or lateral instability.  There was 
"[s]light" medial instability of the left knee.  He had a 
range of motion from 0 to 130 degrees.  An X-ray of the left 
knee was interpreted to show chronic degenerative 
arthropathy.

In this case, the veteran's internal derangement of the left 
knee with degenerative changes, has been evaluated under the 
provisions of Diagnostic Codes 5010-5257 of the rating 
schedule.  38 C.F.R. § 4.71a.  However, in light of the 
decision in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), 
and the opinions of the VA General Counsel in VAOPGCPREC 9-98 
and 23-97, two separate evaluations are in order.

In this regard, under Diagnostic Code 5257, a 20 percent 
rating is applicable where there is evidence of moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation, or 
severe lateral instability.  The objective evidence described 
above does not support a 30 percent rating for the veteran's 
left knee disability under Diagnostic Code 5257.  Medial 
instability was described on the September 1997 VA 
examination as being of only '[s]light' severity, and there 
is no evidence of recurrent subluxation.  

The Board observes that since the original rating decision 
granting related service connection, the veteran's rating has 
included the degree of disability caused by arthritis.  
Subluxation and instability have, however, been found by the 
General Counsel in the aforementioned opinions to represent a 
different disability than that caused by arthritis.  
Accordingly, the Board will turn to the Diagnostic Criteria 
for rating arthritis in order to assign a separate rating for 
arthritis.  

In this respect, Diagnostic Code 5010 provides that traumatic 
arthritis should be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that, when documented by x-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 a 10 percent rating is 
warranted if, respectively, extension is limited to 10 
degrees or if flexion is limited to 45 degrees.  The clinical 
evidence noted above, however, shows that the veteran has 
full extension to 0 degrees, and flexion to at least 130 
degrees.  Hence, these Diagnostic Codes do not provide the 
basis for a separate rating. Further, no evidence has been 
presented suggesting that there is ankylosis of the left knee 
which might warrant a higher rating under Diagnostic Code 
5256.  38 C.F.R. § 4.71a.  Hence, an increased rating is not 
warranted under these Codes.

Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that "painful motion of a major joint ... 
caused by degenerative arthritis [DJD], where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels, 1 Vet. App. at 488.  
Accordingly, the Board holds that left knee DJD warrants a 
separate 10 percent rating under Diagnostic Codes 5003-5010.

In reaching this decision the Board observes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5010, 5260, 5261, the 
assigned separate 10 percent evaluation more than adequately 
compensates the degree of impairment caused by pain outside 
of that recognized by these Diagnostic Codes.  Indeed, it is 
well to observe that Lichtenfels rests on the provisions of 
38 C.F.R. § 4.40.  Hence, in granting a separate 10 percent 
rating the Board is granting benefits under these 
regulations.  Thus, these regulations have been considered, 
and a higher rating is not warranted in the absence of a 
greater limitation of motion, more objective evidence of 
painful pathology, or greater left knee laxity.

Tinnitus

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for tinnitus 
were not significant in regard to the veteran's disability 
rating.  The Board notes that the RO has not had a chance to 
evaluate the veteran's claim under both the old and new 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disabilities, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his tinnitus (and hearing loss, considered below) 
for the first time under both sets of regulations.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran was granted service connection for tinnitus in 
April 1998.  He was assigned a 10 cent rating.  The effective 
date was established as November 16, 1994, the day the 
veteran's claim for service connection was received by the 
RO.

Currently, the veteran's service-connected tinnitus is rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260, persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma, and a 10 percent rating is assigned, representing the 
maximum available schedular rating.  Under the amended 
regulations, a 10 percent rating is the maximum for recurrent 
tinnitus.  64 Fed. Reg. 25210 (1999).

The veteran was afforded several ear, nose and throat (ENT) 
evaluations.  In October 1995, he reported that in the mid-
1960's he became aware of a progressive bilateral 
nonpulsatile tinnitus, grater in the right ear.  The tinnitus 
would occasionally wake him at night.  The examiner noted 
that the veteran had suffered head trauma in 1954 when he was 
struck in the right jaw.  The examiner provided several 
possible sources for the veteran's tinnitus but felt that it 
was related to sensorineural hearing loss.

At his January 1997 VA examination, the veteran reported a 
periodic ringing in both ears.  He said that it would wake 
him up often but was not associated with any specific event.  
He reported that it was mild to severe in severity.  The 
veteran submitted a tinnitus questionnaire where he described 
his symptoms.  He indicated that he had experienced tinnitus 
once in the past week and twice in the last month.

In July 1998, the veteran informed the VA examiner that his 
tinnitus would fluctuate during the day.  He again stated 
that it was not associated with any particular event.  A 
second tinnitus questionnaire was submitted reflecting the 
veteran's current description of his symptomatology.

In reviewing the evidence of record, there is no basis to 
assign a higher percentage for the veteran's tinnitus.  He 
currently is rated at the maximum level, under both the old 
and amended regulations.  Moreover, he has not demonstrated, 
or asserted, that his tinnitus disability is so severe as to 
warrant consideration for an extraschedular rating under 
38 C.F.R. § 3.321(b) (1998).  Accordingly, there is no basis 
to award a higher rating from November 16, 1994.

Degenerative Changes of the Right A/C Joint

The veteran's SMRs reflect that he was treated in 1964 and 
1966 for residuals of a fall on his right arm.  X-rays taken 
at the time for both instances were negative for any evidence 
of fracture or dislocation.

The veteran was afforded VA orthopedic and neurological 
examinations in October 1995.  The neurology report indicated 
that the veteran gave no history of an injury of the central 
nervous system or peripheral nerves.  He had noted a 
heaviness and tingling in his right arm in about 1990 or 
1992.  He had not sought diagnosis or treatment for the 
condition.  The orthopedic examination reported that the 
veteran said that use of his right arm was limited while 
lifting away from the body and that extension of the shoulder 
caused him to experience pain.  Physical examination reported 
no evidence of swelling or deformity of the right shoulder 
joint.  It appeared to be stable.  Range of motion study 
reported flexion from 0 to 180 degrees, internal and external 
rotation from 0 to 90 degrees, and abduction from 0 to 180 
degrees.  There was no crepitus and the examiner stated that 
the veteran had a full range of motion.  He had good strength 
when pushing and pulling the arm and shoulder against 
resistance.  There was no atrophy.  The examiner suspected 
arthritis but noted that the report was not available at the 
time the examination report was completed.  An x-ray of the 
right shoulder was later interpreted to show degenerative 
changes of the right AC joint.

The veteran was granted service connection for degenerative 
changes of the right AC joint in February 1996.  He was 
assigned a noncompensable rating, effective the date of 
receipt of his claim, November 16, 1994.  

The veteran was afforded a VA examination in September 1997.  
He complained of pain in his right shoulder and said that he 
could not lift heavy objects.  The examiner reported that the 
right shoulder appeared normal with no deformity or swelling.  
The range of motion study reported that the veteran had 
flexion from 0 to 180 degrees, internal and external rotation 
to 90 degrees, and abduction from 0 to 130 degrees.  There 
was no crepitus and the veteran had good strength when 
pushing and pulling the right arm against resistance.  An x-
ray of the right shoulder was interpreted to be normal with 
no evidence of degenerative joint disease.  

The veteran's disability rating was increased to 10 percent 
in April 1998.  The effective date of the increase was July 
28, 1997, the date that a letter was received from the 
veteran's attorney requesting a new examination because of an 
increase in symptomatology and that the September 1997 VA 
examination reported a limitation of abduction for the first 
time.

According to information contained in the veteran's SMRs, he 
is right handed.  His right shoulder disability has been 
rated as 10 percent disabling under Diagnostic Codes 5203-
5010 for arthritis of the right A/C joint.  38 C.F.R. § 4.71a 
(1998).  As noted in the discussion of the veteran's left 
knee disability, Diagnostic Code 5010 provides that traumatic 
arthritis should be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that, when documented by x-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Under 38 C.F.R. § 4.71a, a 20 
percent disability is applicable under Diagnostic Code 5201 
where motion is limited to shoulder level for the minor arm 
or midway between the side and shoulder level.  The 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, to 
include functional loss due to pain on use or during flare-
ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that a normal range of shoulder motion for 
flexion and abduction is 0 to 180 degrees and for internal 
and external rotation is 0 to 90 degrees.  38 C.F.R. § 4.71a, 
Plate I (1998).  The objective evidence clearly demonstrates 
that the veteran does not satisfy the rating criteria for a 
20 percent rating under Diagnostic Code 5201 for the major 
arm.  His examination results show a full range of motion in 
each of the foregoing excursions except for 130 degrees of 
abduction (a level which is still well above the shoulder 
plane) at the September 1997 examination.  Moreover, there 
was no objective evidence of pain and the veteran was noted 
to have good strength with no evidence of atrophy in the 
right shoulder.  The veteran's main objective findings is 
arthritis in the right AC joint.  His current 10 percent 
rating, predicated on abduction which is less than full but 
still not sufficiently limited to warrant the initial 
compensable rating authorized under Code 5201, provides for 
an appropriate disability rating for his right arm disability 
under Diagnostic Code 5003.  

In reaching this decision the Board has considered other 
diagnostic codes for application.  However, there is no 
evidence that the disability more nearly approximates 
favorable ankylosis of scapulohumeral articulation, with 
abduction limited to 60 degrees, to warrant the assignment of 
a 30 percent rating under Diagnostic Code 5200.  Further, 
there is no evidence that the disability more nearly 
approximates a recurrent dislocation of or at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level; or, malunion of the 
humerus with moderate deformity to warrant the assignment of 
a 20 percent rating under Diagnostic Code 5202.  Finally, 
there is no evidence to demonstrate that the veteran suffers 
from a dislocation or malunion of the right clavicle to 
warrant the assignment of a 20 percent rating under 
Diagnostic Code 5203.  38 C.F.R. § 4.71a.

The Board has also considered a higher rating due to the 
veteran's complaint of pain in the right shoulder.  However, 
there is no objective clinical evidence to demonstrate that 
the veteran's range of motion is so limited by pain as to 
warrant the assignment of a higher rating.  There are only 
the veteran's subjective complaints of pain in the record 
with no findings by the examiner to reflect a limitation due 
to pain.  Moreover, the examiner specifically noted that 
there was no crepitus, or loss of strength at the time of the 
September 1997 VA examination.  Thus, the Board finds that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
higher rating for the veteran's degenerative changes of the 
right AC joint.

Residuals of Fracture of the Right Mandible

The veteran's SMRs reflect that he suffered a compound 
fracture of the right mandible in August 1957.  He was 
involved in an altercation and struck in the right jaw.  He 
was hospitalized for approximately two weeks and returned to 
duty.  There is no indication in the SMRs that the veteran 
suffered from any residual problems from the fracture.

The veteran was granted service connection for residuals of 
the fracture of his right mandible in February 1995.  He was 
assigned a noncompensable rating, effective November 16, 
1994, the day his claim for service connection, for residuals 
of his fractured mandible, was received by the RO.

The veteran's right mandible was examined as part of his 
October 1995 ENT examination.  The examiner reported that the 
veteran was not symptomatic, in any way, for temporal 
mandibular joint dysfunction.  An x-ray of the right mandible 
was interpreted to show no bony abnormalities of the 
mandible.

A February 1996 VA dental examination reported that the 
veteran had no remaining natural dentition.  He had a 
satisfactory complete upper and lower denture in place.  The 
examiner commented that a radiograph indicated that the 
veteran's mandibular fracture was completely healed.

The veteran was afforded a VA dental examination in September 
1997.  The examiner reported that the right and left lateral 
excursions of the mandible were normal.  The vertical 
excursion was 40 millimeters (mm) with bilateral popping.  
Protrusive excursion was normal, as was the occlusion.  There 
was no noticeable speech or mastication interference.  There 
was no displacement of the mandible in opening or closing the 
muscle of mastication.  The area was not tender to palpation.  
The examiner stated that the veteran had no current problem 
other than the popping in the temporomandibular joint (TMJ).  
The examiner's assessment was that the veteran did have 
bilateral popping in the TMJ without pain.  It was his 
opinion that this was probably not due to the incident in 
service.

Finally, the veteran was afforded a VA dental examination in 
August 1998.  The veteran complained of crepitus in the right 
TMJ but no pain.  Upon physical examination, the examiner 
reported that there was no functional impairment and no loss 
of motion in the right TMJ.  The veteran was edentulous but 
the loss of dentition was unrelated to his traumatic injury.  
There was no limitation to the range of motion and the inter-
incisal range was 50 mm.  There was no loss of bone or pain.  
There was crepitus in the right TMJ and popping in the left 
TMJ.  On palpation, the right masseter muscle and the right 
TMJ were slightly tender.  The examiner's diagnosis was TMJ 
dysfunction with no pain or loss of motion.  There was a 
popping on the left and crepitus on the right which might be 
due to the fracture of the mandible.  

The veteran's residuals are currently evaluated under 
Diagnostic Code 9905 for limited motion of temporomandibular 
articulation.  38 C.F.R. § 4.150 (1998).  Diagnostic Code 
9905 provides for a 10 percent rating where the inter-incisal 
range of motion is from 31 to 40 mm.  A 10 percent rating can 
be for application where there is a range of lateral 
excursion form 0 to 4 mm.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.


As reflected on the veteran's last two VA examinations, he 
had a measurement of inter-incisal range of 40 mm in 
September 1997 and 50 mm in August 1998.  The results of the 
September 1997 VA examination border on the criteria for a 10 
percent rating.  However, the results of the August 1998 
examination clearly demonstrate that the veteran does not 
meet the criteria for a compensable rating under Diagnostic 
Code 9905.  Moreover, the prior VA examinations, while not 
providing specific measurements of the inter-incisal range, 
noted that the veteran's fracture was completely healed and 
that he was asymptomatic for TMJ dysfunction.  
The examiner in September 1997 noted that lateral excursions 
were normal and that the veteran had no current problem other 
than the popping in his TMJ.  He did not attribute the 
popping to the veteran's injury in service.  The August 1998 
examiner found no functional impairment or loss of motion in 
the right TMJ.  The only symptomatology reported was popping 
on the left TMJ and crepitus on the right TMJ.  The examiner 
opined that the popping and crepitus might be due to the 
injury in service.  Given the foregoing, then, and without 
evidence demonstrating the minimal residual impairment 
necessary for a compensable rating in accordance with the 
provisions of Diagnostic Code 9905, the Board is of the 
opinion, in light of the provisions of 38 C.F.R. § 4.31, that 
the currently assigned noncompensable rating for the 
veteran's residuals of a fracture of the right mandible is 
appropriate.

The Board has also considered several other rating codes for 
application, but finds that there is no evidence of the loss 
or nonunion of the mandible to warrant the assignment of a 
compensable rating under Diagnostic Codes 9902, 9903, or 
9904.  38 C.F.R. § 4.150.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  DeLuca, 8 Vet. App. at 202-
207.  In this case, however, the veteran has not complained 
of pain.  In any event, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40.  
Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  There is no 
clinical objective evidence of to satisfy the requirements of 
DeLuca.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating for the 
residuals of the veteran's right mandible fracture.


Bilateral Hearing Loss

As noted previously, regulations pertaining to rating 
disabilities for hearing loss were amended effective June 10, 
1999.  However, the changes made for evaluating the level of 
disability for hearing loss were not significant.  
Previously, levels of impairment were evaluated under 
Diagnostic Codes 6100-6110, with rising disability ratings 
given a different diagnostic code.  As a result of the 
revision, only Diagnostic Code 6100 applies to all levels of 
impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.87, 
Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, 64 Fed. Reg. 25208-09 (1999).

The veteran was afforded a VA audiogram in January 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
45
50
LEFT
5
15
25
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
average decibel loss in the right ear was 41, and 33 in the 
left ear.

He was granted service connection for a bilateral hearing 
loss in April 1998.  He was assigned a noncompensable 
evaluation, effective November 24, 1996, the date his claim 
for service connection was received by the RO.

The veteran was afforded a second VA audiogram in July 1998.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
50
60
LEFT
10
20
30
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The veteran had an average decibel loss 
of 45 in the right ear and 40 in the left ear.  

A review of the January 1997 and July 1998 VA audiometric 
studies correlates to level I hearing in both ears.  See 38 
C.F.R. § 4.85, Table VI (1998); 64 Fed. Reg. 25208 (1999).  
These levels in combination correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6100 (1998); Table VII, Diagnostic Code 6100, 64 Fed. Reg. 
25209 (1999).  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Conclusion

The Board notes that the veteran, through his attorney, has 
on several occasions, to include by means of correspondence 
dated in September 1997, sought new examinations throughout 
the course of this appeal by asserting that his service-
connected disabilities had become worse.  The Board further 
notes that such requests were not accompanied by any 
objective evidence but rather, was based only upon an 
assertion by the veteran.  The RO accommodated the veteran's 
requests with, in the Board's opinion, thorough and complete 
examinations.  Moreover, the issue of entitlement to a new 
compensation examination is an ancillary issue to the 
veteran's underlying claim of entitlement to a higher rating 
for his disabilities; it is not a separately appealable 
issue.  The claims for higher ratings are judged by the 
results of the VA examinations, which are adequate for this 
purpose.  Moreover, there veteran has not set forth any 
factual predicate to indicate otherwise.

The United States Court of Appeals for the Federal Circuit 
has recently stated that assertions by a claimant that his 
disability has increased, without benefit of some evidence to 
indicate that there had been a material increase in the 
disability, are not sufficient to trigger a VA examination.  
Glover v. West, 99-7015 (Fed. Cir. August 2, 1999).  In fact 
the Federal Circuit stated that, "A bald, unsubstantiated 
claim for an increase in disability rating is not evidence of 
a material change in that disability and is insufficient to 
trigger the agency's responsibility to request a 
examination."  Id. p. 10.  Therefore, future requests for 
reexamination need to be accompanied by at least some 
evidence there has in fact been a material change in the 
veteran's disability.


ORDER

Service connection for narcolepsy is denied.

A higher evaluation for internal derangement of the left knee 
with degenerative changes, tinnitus, degenerative changes of 
the right AC joint and residual of fracture of the right 
mandible is, in each instance, denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee from November 16, 1994, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A higher evaluation for bilateral hearing loss, for the 
period from November 24, 1996, is denied.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

